Case 0:19-cv-63075-RKA Document 1 Entered on FLSD Docket 12/12/2019 Page 1 of 8



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.: 0:19-cv-63075

 HUBERT WADE,


        Plaintiff,

 v.                                                                             COMPLAINT – CLASS ACTION

 MIDLAND CREDIT
 MANAGEMENT, INC.,

        Defendants.

 _______________________________/

                            CLASS ACTION COMPLAINT SEEKING
                       INJUNCTIVE RELIEF AND STATUTORY DAMAGES

                                                    JURY DEMAND

        On behalf of the putative class, Plaintiff HUBERT WADE (“Plaintiff”), seeks redress for

 the unlawful conduct of Defendant, MIDLAND CREDIT MANAGEMENT, INC. (“Defendant”),

 to wit, for violation of 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”).

 Simply put, Defendant has dispatched thousands unlawful collection letters to Florida consumers,

 whereby each such letter contains identical violations of multiple provisions of the FDCPA.

                                                   INTRODUCTION

        1.         The FDCPA “is a consumer protection statute that ‘imposes open-ended

 prohibitions on, inter alia, false, deceptive, or unfair’” debt-collection practices. Crawford v.

 LVNV Funding, LLC, 758 F.3d 1254, 1257 (11th Cir. 2014) (quoting Jerman v. Carlisle,

 McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 587 (2010)).




                                                                                                                     PAGE | 1 of 8
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-63075-RKA Document 1 Entered on FLSD Docket 12/12/2019 Page 2 of 8



        2.         “Congress enacted the FDCPA after noting abundant evidence of the use of

 abusive, deceptive, and unfair debt collection practices by many debt collectors.” Brown v. Card

 Serv. Ctr., 464 F.3d 450 (3rd Cir. 2006) (internal quotations omitted); see, e.g., Id. at 453 (quoting

 15 U.S.C. §1692(a)) (“Abusive debt collection practices contribute to the number of personal

 bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual privacy.”).

        3.         As set forth in more detail below, Defendant has dispatched thousands of unlawful

 collection letters to consumers in an attempt to collect a debt, and in each such letters, Defendant

 has falsely and deceptively misrepresented the content of such letters to Plaintiff and putative class

 members. Accordingly, Plaintiff, on behalf of the putative class, seeks statutory damages under

 the FDCPA.

                                          JURISDICTION AND VENUE

        4.         This Court has jurisdiction for all counts under 28 U.S.C. §§ 1331, 1337, 1367

 and 15 U.S.C. § 1692k.

        5.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

 business here, and the complained of conduct occurred within the venue.

                                          DEMAND FOR JURY TRIAL

        6.         Plaintiff is entitled to, and hereby respectfully demands, a trial by jury on all counts

 alleged and on any issues so triable. See Sibley v. Fulton DeKalb Collection Service, 677 F.2d 830

 (11th Cir.1982) (wherein the Eleventh Circuit held that, “a plaintiff, upon timely demand, is

 entitled to a trial by jury in a claim for damages under the FDCPA.”).




                                                                                                                     PAGE | 2 of 8
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-63075-RKA Document 1 Entered on FLSD Docket 12/12/2019 Page 3 of 8



                                                          PARTIES

         7.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in

 Broward County, Florida.

         8.         Plaintiff is a “consumer” within the meaning of the FDCPA. 15 U.S.C § 1692a.

         9.         Defendant is a Kansas corporation, with its principal place of business located in

 San Diego, California.

         10.        Defendant engages in interstate commerce by regularly using telephone and mail

 in a business whose principal purpose is the collection of debts.

         11.        At all times material hereto, Defendant was acting as a debt collector in respect to

 the collection of Plaintiff’s debts.

                                             FACTUAL ALLEGATIONS

         13.        The debt at issue (the “Consumer Debt”) is a financial obligation Plaintiff

 incurred primarily for personal, family, or household purposes.

         14.        The Consumer Debt is a “debt” governed by the FDCPA. 15 U.S.C §1692a(5).

         15.        On a date better known by Defendant, Defendant began attempting collect the

 Consumer Debts from Plaintiff.

         16.        On or about November 08, 2019, Defendant sent a collection letter to Plaintiff

 (the “Collection Letter”) in an attempt to collect the Consumer Debt. A copy of the Collection

 Letter is attached hereto as “Exhibit A.”

         17.        On the front of the Collection Letter, Defendant embeds the following image:




 See “Exhibit A.”
                                                                                                                      PAGE | 3 of 8
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-63075-RKA Document 1 Entered on FLSD Docket 12/12/2019 Page 4 of 8



        18.      Contrary to Defendant’s suggestion, the Collection Letter does not contain any

 legal consumer rights that would justify Defendant’s use of the image depicted above.

        19.      The use of the image depicted above by Defendant is, at a minimum, misleading to

 the least sophisticated consumer.

        20.      Defendant, by boldly embedding the image depicted above on the front of the

 Collection Letter, falsely and deceptively makes the least sophisticated consumer believe that there

 is content within the Collection Letter that provides disclosures as to his or her legal consumer

 rights when in fact there is nothing that justifies such an impression created by Defendant.

        21.      Simply put, there is no body of law disclosed by Defendant in the Collection Letter

 that justifies the use of a large image by that implies that consumers have been provided with their

 “Consumer Bill of Rights.” Such conduct is false, deceptive, unfair and misleading and violates

 several provisions of the FDCPA.

        22.      Any potential bona fide error defense which relies upon Defendant’s mistaken

 interpretation of the legal duties imposed upon them by the FDCPA would fail as a matter of law.

 Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich, L.P.A., 130 S.Ct. 1605 (2010).


                                     CLASS ACTION ALLEGATIONS

        23.      This action is brought on behalf of the following class:

                 (i) all persons in the United States (ii) who were sent a letter (iii)
                 between July 28, 2018 and July 28, 2019 (iv) from Defendant (v) in
                 an attempt to collect a debt incurred for personal, family, or
                 household purposes, (vi) of which Defendant included an embedded
                 image in the letter stating “Consumer Bill of Rights” in violation of
                 15 U.S.C §§ 1692e, 1692e(2)(a), 1692e(9), 1692e(10) and/or 1692f.




                                                                                                                   PAGE | 4 of 8
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-63075-RKA Document 1 Entered on FLSD Docket 12/12/2019 Page 5 of 8



        24.      Plaintiff alleges on information and belief that the class is so numerous that joinder

 of all members is impracticable because Defendant has dispatched thousands of identical dunning

 letters to members of the class when attempting to collect consumer debts.

 A.     EXISTENCE AND PREDOMINANCE OF COMMON QUESTIONS OF LAW & FACT

        25.      Common questions of law and fact exist to the class and predominate over any

 issues involving only individual class members.

        26.      With respect to the class:

                 (a)       The factual issues common to the class is whether members received a

                           collection letter from Defendant, in an attempt to collect a consumer debt,

                           within the class period; and

                 (b)       The principal legal issue of the class is whether Defendant violated 15

                           U.S.C §§ 1692e, 1692e(2)(a), 1692e(9), 1692e(10) and/or 1692f by

                           including an embedded image in the collection letters stating “Consumer

                           Bill of Rights.”

        28.      Excluded from the class are Defendant’s agents and employees, Plaintiff’s

 attorneys and their employees, the Judge to whom this action is assigned, and any member of the

 Judge’s staff and immediate family.

 B.     TYPICALITY

        29.      Plaintiff’s claims are typical of the claims of each class member and are based on

 the same facts and legal theories.

 C.     ADEQUACY

        30.      Plaintiff is an adequate representative for the class.

        31.      Plaintiff will fairly and adequately protect the interests of the class.


                                                                                                                   PAGE | 5 of 8
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-63075-RKA Document 1 Entered on FLSD Docket 12/12/2019 Page 6 of 8



         32.      Plaintiff has retained counsel experienced in handling actions involving unlawful

 practices under the FDCPA and consumer-based class actions. Neither Plaintiff nor Plaintiff’s

 counsel have any interests which might cause them to not vigorously pursue this action.

 D.      PREDOMINANCE AND SUPERIORITY

         33.      Certification of the class under Rule 23(b)(3) of the Federal Rules of Civil

 Procedure is also appropriate in that:

                  (a)       The questions of law or fact common to the members of the class

                            predominate over any questions affecting an individual member.

                  (b)       A class action is superior to other available methods for the fair and

                            efficient adjudication of the controversy.

         34.                Certification of a classes under Rule 23(b)(2) of the Federal Rules of Civil

 Procedure is also appropriate, in that, Defendant has acted on grounds generally applicable to the

 class thereby making appropriate declaratory relief with respect to the class as a whole. Plaintiff

 requests certification of a hybrid class under Rule 23(b)(3) for monetary damages and to Rule

 23(b)(2) for injunctive and equitable relief.

                                    COUNT I.
      VIOLATION OF 15 U.S.C §§ 1692e, 1692e(2)(a), 1692e(9), 1692e(10) and/or 1692f

         35.      Plaintiff incorporates by reference paragraphs 1-34 of this Complaint as though

 fully stated herein.

         36.      Pursuant to § 1692e(2)(a) of the FDCPA, Defendant is prohibited from, inter alia,

 falsely representing the character, amount or legal status of the consumer debt. See 15 U.S.C. §

 1692e(2)(a). Here, by implying that consumers were in receipt of their “Consumer Bill of Rights”

 in collection letters sent to members of the class, Defendant falsely represented the character and

 legal status of the debts it sought to collect.

                                                                                                                    PAGE | 6 of 8
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-63075-RKA Document 1 Entered on FLSD Docket 12/12/2019 Page 7 of 8



        37.      Section 1692e(9) of the FDCPA prohibits “the use or distribution of any written

 communication which simulates or is falsely represented to be a document authorized, issued, or

 approved by any court, official, or agency of the United States or any State, or which creates a

 false impression as to its source, authorization, or approval.” 15 U.S.C. § 1692e(9). Here, by

 embedding the image depicted above in letters sent to members of the class, Defendant created

 false impressions as to the content of the Collection Letter.

        38.      Section 1692e(10) of the FDCPA prohibits “the use of any false representation or

 deceptive means to collect or attempt to collect any debt or to obtain information concerning a

 consumer.” 15 U.S.C. § 1692e(10). Here, by embedding the image depicted above in letters sent

 to members of the class, Defendant made false, misleading and/or deceptive representations to

 members of the class regarding the content of the Collection Letter.

        39.      Section 1692f of the FDCPA prohibits “unfair or unconscionable means to collect

 or attempt to collect any debt.” 15 U.S.C. § 1692f. Here, by embedding the image depicted above

 in letters sent to members of the class, Defendant utilized unfair and/or unconscionable means in

 collecting and attempting to collect debts from members of the class.

        40.      WHEREFORE, Plaintiff, individually and on behalf of the Class, requests that the

 Court enter an order certifying the described Class and judgment in favor of Plaintiff and the Class

 and against Defendant for:

        (1)      Statutory damages, as provided under 15 U.S.C. § 1692k(a)(2)(B);

        (2)      Attorney’s fees, litigation expenses and costs of the instant suit, as provided under

                 15 U.S.C. § 1692k(a)(3); and

        (3)      Such other or further relief as the Court deems proper.




                                                                                                                   PAGE | 7 of 8
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-63075-RKA Document 1 Entered on FLSD Docket 12/12/2019 Page 8 of 8




       DATED: December 12, 2019

                                                             Respectfully Submitted,

                                                              /s/ Jibrael S. Hindi                                     .
                                                             JIBRAEL S. HINDI, ESQ.
                                                             Florida Bar No.: 118259
                                                             E-mail:      jibrael@jibraellaw.com
                                                             THOMAS J. PATTI, ESQ.
                                                             Florida Bar No.: 118377
                                                             E-mail:      tom@jibraellaw.com
                                                             The Law Offices of Jibrael S. Hindi
                                                             110 SE 6th Street, Suite 1744
                                                             Fort Lauderdale, Florida 33301
                                                             Phone:       954-907-1136
                                                             Fax:         855-529-9540

                                                             COUNSEL FOR PLAINTIFF




                                                                                                                 PAGE | 8 of 8
                                 LAW OFFICES OF JIBRAEL S. HINDI, PLLC
         110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                   www.JibraelLaw.com
